DETAILED ACTION
Claims 1-11 received on 03/12/2021 are considered in this office action. 
Claims 1-11 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 and 04/19/2021 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claim 1: planned travel route obtaining unit (generic placeholder) that obtains (function) 
Claim 1: switching point obtaining unit (generic placeholder) that obtains (function) 
Claims 1 and 2: guide control unit (generic placeholder) that announces (function) 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding “planned travel route obtaining unit”, “switching point obtaining unit” and “guide control unit”, they are interpreted to cover the corresponding structure of a CPU and equivalents thereof as supported by FIG. 1 and paragraph [0025] of the specification reproduced below:
[0025]   The navigation system 10 includes a control unit 20 including a CPU, a RAM, and a ROM, and a storage medium 30. The navigation system 10 can cause the control unit 20 to execute programs stored in the storage medium 30 and the ROM. The programs executed by the control unit 20 include the driving assistance program 21.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “rough” in claim 10 is a relative term which renders the claim indefinite. The term “rough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the Examiner will interpret “wherein a section length of the predetermined section is greater when the weather of an area including the switching point is rough than when the weather is not rough” as “wherein a section length of the predetermined section is adjusted based on .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. (US20190294163A1).

Regarding claim 1, Ueno teaches a driving assistance system comprising: 
a planned travel route obtaining unit that obtains a planned travel route for a vehicle (FIG 13. S101; par [0099]: “When the driver performs an operation for performing automatic driving of the subject vehicle, the automatic driving control plan creation unit 11 of the automatic driving control planning apparatus 10 creates an automatic driving control plan on the basis of a planned traveling route of the subject vehicle and map information acquired from the map information storage 21 (step S101). The automatic driving control plan includes a plan of the automatic driving section and a plan of the driving switching preparation section”); 
a switching point obtaining unit that obtains a switching point from a driving assistance section to a non-assistance section on the planned travel route (FIG. 6; FIG. 7, wherein the end point of the “DRIVING SWITCHING PREPARATION SECTION” or the start point of the “AUTOMATIC-DRIVING-INHIBITIED SECTION” is the switching point from a driving assistance section to a non-assistance section on the planned travel route); and 
a guide control unit that announces a point shifted to a near side by a predetermined section from the switching point on the planned travel route as a point indicating switching from the driving assistance section to the non-assistance section (FIG. 6-7 “AP”; FIG. 13 S103-S104, par [0102]: “When the subject vehicle reaches the driving switching preparation section (YES in step S103), the notification processor 22 uses the notification apparatus 40 to notify the driver of a start of the driving switching preparation section (step S104)”; FIG. 33-39; par [0153]: “Further, as shown in FIG. 33, the switching propriety notification image to be displayed on the display 41 may be an image 110 of a map (hereinafter referred to as “map image 110”) showing a position of the subject vehicle and a position of the switching-inhibited section. In the map image 110 of FIG. 33, the position of the subject vehicle is indicated by a subject vehicle position mark 111. Further, in the map image 110, the automatic driving section, the switching-permitted section and the switching-inhibited section of the driving switching preparation section, and an automatic-driving-inhibited section are displayed in different colors, thereby indicating the position of the automatic driving section”, wherein the start point “AP” of the driving switching preparation section corresponds to a point shifted to a near side by a predetermined section from the switching point on the planned travel route as a point indicating switching from the driving assistance section to the non-assistance section).

Regarding claim 2, Ueno teaches the driving assistance system according to claim 1. Ueno further teaches wherein when displaying an entire part of the planned travel route (FIG. 33-39; par [0153]: “Further, as shown in FIG. 33, the switching propriety notification image to be displayed on the display 41 may be an image 110 of a map (hereinafter referred to as “map image 110”) showing a position of the subject vehicle and a position of the switching-inhibited section. In the map image 110 of FIG. 33, the position of the subject vehicle is indicated by a subject vehicle position mark 111. Further, in the map image 110, the automatic driving section, the switching-permitted section and the switching-inhibited section of the driving switching preparation section, and an automatic-driving-inhibited section are displayed in different colors, thereby indicating the position of the automatic driving section”), the guide control unit specifies the point shifted to the near side by the predetermined section from the actual switching point as an apparent switching point from the driving assistance section to the non-assistance section, and displays an apparent driving assistance section on the near side of the apparent switching point and an apparent non-assistance section ahead of the apparent switching point in a traveling direction in different display forms (Modified Figure 33, wherein FIG. 33 show different display forms for the automatic driving section which does not include the driving switching section and the driving switching section as shown below).

    PNG
    media_image1.png
    635
    1012
    media_image1.png
    Greyscale

Modified Figure 33

Regarding claim 3, Ueno teaches the driving assistance system according to claim 1. Ueno further teaches wherein the higher an expected vehicle speed on the driving assistance section is, the greater a section length of the predetermined section is (FIG. 41-42; FIG. 6-7; par [0158]: “as shown in FIG. 42, the driving switching preparation section compensation unit 15 lengthens the driving switching preparation section by moving a position of a start point AP of the driving switching preparation section to a front side (a side closer to the subject vehicle). This compensates a length of the driving switching preparation section that has been substantially shortened by the presence of the switching-inhibited section”; par [0079]: “FIG. 2 shows an example in which a driving load W1 at each point is calculated on the basis of an acceleration g generated when the subject vehicle travels at that point. In the example of FIG. 2, the driving load W1 at a point where the acceleration g is calculated to be less than 0.07 G is defined to be 0 points, the driving load W1 at a point where the acceleration g is calculated to be 0.07 G or more and less than 0.1 G is defined to be 1 point, the driving load W1 at a point where the acceleration g is calculated to be 0.1 G or more and less than 0.2 G is defined to be 3 points, and the driving load W1 at a point where the acceleration g is calculated to be 0.2 G or more is defined to be 5 points. The acceleration g may be a longitudinal acceleration obtained from a change amount of a traveling speed of the subject vehicle, but may be a sum of vectors of the longitudinal acceleration and a lateral acceleration obtained from a curvature of a road and a traveling speed of the subject vehicle”, wherein the higher expected speed of the vehicle will increase the driving load resulting in “switching-inhibited section” which would result in the “compensation unit 15 lengthens the driving switching preparation section by moving a position of a start point AP of the driving switching preparation section to a front side” thus resulting in greater a section length of the predetermined section).

    PNG
    media_image2.png
    728
    700
    media_image2.png
    Greyscale

FIG. 41 and Modified FIG. 42
Regarding claim 4, Ueno teaches the driving assistance system according to claim 1. Ueno further teaches wherein a section length of the predetermined section is set according to a road type of the driving assistance section (FIG. 41-42; FIG. 6-7; par [0158]: “as shown in FIG. 42, the driving switching preparation section compensation unit 15 lengthens the driving switching preparation section by moving a position of a start point AP of the driving switching preparation section to a front side (a side closer to the subject vehicle). This compensates a length of the driving switching preparation section that has been substantially shortened by the presence of the switching-inhibited section”; par [0079]: “FIG. 2 shows an example in which a driving load W1 at each point is calculated on the basis of an acceleration g generated when the subject vehicle travels at that point. In the example of FIG. 2, the driving load W1 at a point where the acceleration g is calculated to be less than 0.07 G is defined to be 0 points, the driving load W1 at a point where the acceleration g is calculated to be 0.07 G or more and less than 0.1 G is defined to be 1 point, the driving load W1 at a point where the acceleration g is calculated to be 0.1 G or more and less than 0.2 G is defined to be 3 points, and the driving load W1 at a point where the acceleration g is calculated to be 0.2 G or more is defined to be 5 points. The acceleration g may be a longitudinal acceleration obtained from a change amount of a traveling speed of the subject vehicle, but may be a sum of vectors of the longitudinal acceleration and a lateral acceleration obtained from a curvature of a road and a traveling speed of the subject vehicle”, wherein the higher curvature of a road will increase the driving load resulting in “switching-inhibited section” which would result in the “compensation unit 15 lengthens the driving switching preparation section by moving a position of a start point AP of the driving switching preparation section to a front side” thus resulting in greater a section length of the predetermined section, and “curvature” is an example corresponding to the type of the road as a curved road is different from a straight road).

Regarding claim 5, Ueno teaches the driving assistance system according to claim 1. Ueno further teaches wherein a section length of the predetermined section is set according to traffic information of the driving assistance section (par [0172]: “FIG. 47 is a block diagram showing a configuration of a vehicle control system according to a fourth embodiment of the present invention. The configuration of the vehicle control system in FIG. 47 is a configuration in which a traffic information acquisition apparatus 23 is added to the configuration in FIG. 1. The traffic information acquisition apparatus 23 acquires traffic information such as traffic jam information, construction section information, and lane regulation information, for example. Traffic information acquired by the traffic information acquisition apparatus 23 is inputted to a driving load calculation unit 12”; par [0175]: “When traffic information is taken into consideration, for example, it is preferable to calculate the driving load to be higher while the subject vehicle is traveling in a traffic jam occurrence section, a construction section, a lane restriction section, and the like”).

Regarding claim 11, Ueno teaches a driving assistance program causing a computer to function as: a planned travel route obtaining unit, a switching point obtaining unit and a guide control unit (FIG 1; FIGs 20-21; par [0120]: “FIGS. 20 and 21 each are diagrams showing an example of a hardware configuration of the automatic driving control planning apparatus 10. […]. To the processing circuit 50, dedicated hardware may be applied, or a processor (central processing unit (CPU), a central processing device, a processing device, an arithmetic unit, a microprocessor, a microcomputer, or a digital signal processor (DSP)) that executes a program stored in a memory may be applied”) and perform limitations similar to claim 1, and therefore is rejected on the same basis.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno and in view Oba (US20220161813A1) and further in view of Cunningham (Automated vehicles may encourage a new breed of distracted drivers).

Regarding claim 6, Ueno teaches the driving assistance system according to claim 1, but fails to specifically teach wherein the greater a section length of the driving assistance section is, the greater a section length of the predetermined section is.
However, in the same field of endeavor, Oba teaches wherein the  the less attentive the driver is, the greater a section length of the predetermined section is (FIG. 3; par [0134]: “In the example of (b), in a case where the driver is taking a nap during execution of automated driving, the alertness of the driver is extremely low”; par [0135]: “In such a case, if a notification for a switch to manual driving is given at a timing immediately before the time when manual driving is necessary, the driver inevitably starts manual driving in a state in which the driver has a low consciousness, and the possibility that the driver causes an accident increases. Accordingly, in such a case where the alertness is low, it is necessary to give a notification for a switch to manual driving at an earlier phase”; par [0135]: “In such a case, if a notification for a switch to manual driving is given at a timing immediately before the time when manual driving is necessary, the driver inevitably starts manual driving in a state in which the driver has a low consciousness, and the possibility that the driver causes an accident increases. Accordingly, in such a case where the alertness is low, it is necessary to give a notification for a switch to manual driving at an earlier phase.”, wherein “give a notification for a switch to manual driving at an earlier phase” indicates the greater a section length of the predetermined section is, as the start of the predetermined section or switching preparation section is when the driver is notified to take over control of the vehicle).
Ueno and Oba are both considered to be analogous to the claimed invention because they are in the same field of determining the position to alert and hand over control of the vehicle to the driver. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueno to incorporate the teachings of Oba and adjust the length of the switching preparation zone based on the attention level of the driver. Doing so would make sufficient time for the driver to perform the takeover operation adequately, thus it decreasing the chance of an accident occurring (Oba, par [0135]). Ueno in view of Oba fails to specifically teach wherein the greater a section length of the driving assistance section is, the greater a section length of the predetermined section is.
However, Cunningham teaches the greater a section length of the driving assistance section is, the attention level of the driver decreases (pg 1 right col: “Secondly, prolonged periods of automated driving may become outright boring for some drivers left on standby. Bored drivers tend to engage spontaneously in distracting activities that stimulate them, such as using a phone, reading a magazine or watching a movie. This may be especially true if the driver feels a high level of trust in the automation”, wherein “prolonged periods of automated driving” results in decreased attention level of the driver, thus indicating that the greater a section length of the driving assistance section is, the attention level of the driver decreases).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute adjusting the predetermined section based on driver’s attention level of Ueno and Oba with adjusting based on the the section length of the driving assistance section of Cunningham because the driver’s attention level decreases with increasing section length of the driving assistance section and one could have substituted the mechanisms and the result of the substitution would have been predictable.

    PNG
    media_image3.png
    938
    613
    media_image3.png
    Greyscale

FIG. 3 Oba

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno and in view of Mukai (US 20180173227 A1).

Regarding claim 7, Ueno teaches the driving assistance system according to claim 1, but fails to specifically teach wherein the higher a level of difficulty in driving operations on the non-assistance section is, the greater a section length of the predetermined section is.
However, Mukai teaches wherein the higher a level of difficulty in driving operations on the non-assistance section is, the greater a section length of the predetermined section is (FIG. 3; FIG. 7 S6-S9; par [0140]: “In step S6, the driving difficulty level acquisition unit 68 acquires the degree of driving difficulty of a travel segment (a segment where manual driving will take place in the future) in which the host vehicle 100 will travel after the manual takeover completion point P1”; par [0019]: “[4] In the present invention, as the degree of difficulty in driving on the travel path after having completed the takeover operation increases, the takeover operation unit may hasten the starting time of the takeover operation, or may bring the starting point of the takeover operation closer to the host vehicle. In accordance with this feature, it is possible to request the handover to manual driving earlier as the degree of driving difficulty becomes higher, and therefore, it is possible to lengthen the learning period or the period to become proficient after having switched over to manual driving”).
Ueno and Mukai are both considered to be analogous to the claimed invention because they are in the same field of determining the position to alert and hand over control of the vehicle to the driver. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueno to incorporate the teachings of Mukai and increase the length of the switching preparation zone based on the difficulty of segment where manual driving will take place in the future. Doing so would make sufficient time for the driver to perform the takeover operation adequately, thus it becomes easier for the driver to become proficient during the takeover operation, and the driver can take over the responsibility for manual driving with a high degree of proficiency (Mukai, par [0018]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno and in view of Oaki (JP2016091412A).
An Espacenet English translation of the description of JP2016091412A referenced by the Examiner is attached.

Regarding claim 8, Ueno teaches the driving assistance system according to claim 1, but fails to specifically teach wherein the lower a driving skill level of a driver of the vehicle is, the greater a section length of the predetermined section is.
However, in the same field of endeavor, Oaki teaches wherein the lower a driving skill level of a driver of the vehicle is, the greater a section length of the predetermined section is (par [0076]: “The section length setting means sets the length of the handover section to be shorter as the driving skill of the vehicle occupant is higher. According to the automatic driving support system having the above configuration, it is possible to set the length of the transfer section to an appropriate length according to the driving skill level of the driver. As a result, by shortening the length of the transfer section for a driver with a high degree of driving skill, it is possible to prevent the section for performing automatic driving control from being shortened more than necessary. In addition, by lengthening the length of the transfer section to a driver with a low level of driving skill, it is possible to reduce the burden when taking over from automatic driving control to manual driving”).
Ueno and Oaki are both considered to be analogous to the claimed invention because they are in the same field of determining the position to alert and hand over control of the vehicle to the driver. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueno to incorporate the teachings of Oaki and adjust the length of the switching preparation zone based on the driving skill level of the driver. Doing so would reduce the burden when taking over from automatic driving control to manual driving by lengthening the length of the transfer section to a driver with a low level of driving skill (Oaki, par [0076]).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno and in view Sato (US20180046185A1).

Regarding claim 9, Ueno teaches the driving assistance system according to claim 1. Ueno teaches increasing the length of the predetermined section when driver load increases, but fails to specifically teach wherein the fewer the number of times the vehicle has previously traveled on the driving assistance section and the non-assistance section is the greater a section length of the predetermined section is.
However, in the same field of endeavor, Sato teaches the fewer the number of times the vehicle has previously traveled on the driving assistance section and the non-assistance section is the greater a section length of the predetermined section is (par [0064]: “Alternatively, if the driver has no experience with driving through the area inappropriate for autonomous driving AIA , compared with if the driver has experience with driving through the area inappropriate for autonomous driving AIA , the degree of difficulty of manual driving is higher. That is, in the first example of calculation, if the degree of difficulty of manual driving in the area inappropriate for autonomous driving AIA  is higher, the notification timing of notification tRP of a request for preparing for manual driving is made earlier. Therefore, the driver can more sufficiently prepare for manual driving. Further, if the degree of difficulty of manual driving in the area inappropriate for autonomous driving AIA  is low, the notification timing tRP of a request for preparing for manual driving is delayed, and therefore the driver is further limited from feeling bothered”).
Ueno and Sato are both considered to be analogous to the claimed invention because they are in the same field of determining the position to alert and hand over control of the vehicle to the driver. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueno to incorporate the teachings of Sato and notify the driver early if the driver has less experience driving on the planned route. Doing so would increase safety during the handover of the vehicle to the driver as it allows the driver to more sufficiently prepare for manual driving (Sato, par [0064]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno and in view Kondo (US 20160347327 A1).

Regarding claim 10, Ueno teaches the driving assistance system according to claim 1. Ueno further teaches wherein a section length of the predetermined section is greater when  the visibility is lower (FIG. 3; par [0080]: “FIG. 3 shows an example in which a driving load W2 at each point is calculated on the basis of poor visibility of the point. A visible distance d can be calculated from a road shape, a position of a building, and the like. In the example of FIG. 3, the driving load W2 at a point where the visible distance d is 100 m or more is defined to be 0 points, the driving load W2 at a point where the visible distance is 50 m or more and less than 100 m is defined to be 2 points, and the driving load W2 at a point where the visible distance d is less than 50 m is defined to be 3 points”, wherein low visibility will increase the driving load resulting in “switching-inhibited section” which would result in the “compensation unit 15 lengthens the driving switching preparation section by moving a position of a start point AP of the driving switching preparation section to a front side” thus resulting in greater a section length of the predetermined section), but fails to specifically mention accounting for weather information.
However, in the same field of endeavor, Kondo teaches that low visibility is based on weather information and sets as transition exclusion section (par [0045] Subsequently, in S5, the CPU 41 sets, as a transition exclusion section, a section where a transition from autonomous driving control to manual driving using user's driving maneuvers is determined to be difficult to make in the planned route. […] For example, the section where the burden of vehicle maneuvers to be performed by the user after the transition to manual driving is greater than the certain amount is a section that meets any one of the following conditions (A) to (D)”; par [0046]: “(A) A low visibility section where it is difficult to visually recognize surrounding objects due to a sidewall installed at the roadside or bad weather”; par [0037]: “Then, in S3, the CPU 41 communicates with an external center via the communication module 18 to obtain weather information around the vehicle”, wherein Kondo also sets transition exclusion section based on the burden of the driver, and the low visibility is based on weather information, hence Ueno’s low visibility also incorporates the weather information of the planned route).
Ueno and Kondo are both considered to be analogous to the claimed invention because they are in the same field of determining the position to alert and hand over control of the vehicle to the driver. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueno to incorporate the teachings of Kondo (Ueno par [0002]: “PRIOR ART DOCUMENTS Patent Documents Patent Document 1: Japanese Patent Application Laid-Open No. 2015-157604”) and obtain weather information to determine low visibility. Doing so would aid in estimating the burden of the driver, thus allowing safe hand over of the control of the vehicle to the driver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KIM (US 20210331709 A1) teaches adjusting the handover zone based on the stress level of the driver and the driving speed of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668